Citation Nr: 1226344	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-15 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power, but there is no evidence of penile deformity for any time during the period on appeal.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to a compensable initial rating evaluation for his service-connected erectile dysfunction.  Essentially, the Veteran contends that the evaluation assigned for that condition does not accurately reflect its severity.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

As such, the Veteran's erectile dysfunction can be evaluated under Diagnostic Code 7522, which providers that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

In order to receive a compensable rating for erectile dysfunction there must be competent evidence of a penile deformity.  The relevant evidence of record includes VA treatment records, private treatment records, a VA examination report and written statements from the Veteran.

VA treatment records revealed that the Veteran was diagnosed with prostate cancer in July 2007 and underwent a total prostatectomy in September 2007.   

In April 2008 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that his urologist told him that nerves were damaged during his prostatectomy and that he would be impotent.  The Veteran denied any renal dysfunction but reported urinary incontinence and frequency.  The examiner noted that the Veteran was disabled secondary to schizoaffective disorder.  Physical examination revealed no deformity of the penis with the testicles normal bilaterally.  The examiner diagnosed the Veteran with erectile dysfunction secondary to the nerve damage upon removal of his prostate.   Subsequent VA treatment records do not contain any findings referencing deformity of the penis.  

In a December 2008 written statement the Veteran reported that he had medications to treat his erectile dysfunction but that these had been ineffectual.  He reiterated these statements in his May 2009 Substantive Appeal (VA Form 9), stating that he is unable to get any erection whatsoever despite trying several medications.  

An April 2009 letter from the Veteran's private physician indicates that prior to the Veteran's prostatectomy he graded his erections as a 6 out of 10, stating that they were usually not firm enough for penetration.  The physician noted that after the Veteran's prostatectomy the Veteran had worsening of his erectile dysfunction to the point where he is unable to obtain an erection firm enough for intercourse at any time.  No reference was made to any penile deformity.  

After a thorough review of the entirety of the evidence of record the Board finds that an initial compensable rating for the Veteran's service-connected erectile dysfunction is not warranted for any time during the period on appeal.  A review of the evidence shows that while the Veteran has clearly been unable to get or maintain an erection, he has not had a penile deformity at any time pertinent to the current appeal.  While the records indicate that the Veteran is unable to achieve vaginal penetration and that medications have not aided him in getting or maintaining an erection, none of the medical evidence indicates that the Veteran's penis is actually deformed.  As the evidence does not show that the Veteran experiences the symptom of penile deformity in addition to erectile dysfunction, a compensable evaluation is not warranted.  See 38 C.F.R. §§ 4.31, 4.114(b), Diagnostic Code 7522.  

Consideration has been given to whether an extraschedular consideration is warranted.  The discussion above reflects that the schedular criteria reasonably describes the Veteran's disability level and symptomatology; the very symptoms, such as the inability to have an erection, are the symptoms included in the criteria found in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board does note that the Veteran currently receives special monthly compensation for loss of use of a creative organ.  Nothing in this determination impacts the Veteran's receipt of that award.  

The Board also notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, unemployability has not been raised in the record and the Veteran does not assert that his erectile dysfunction has resulted in unemployability.  Therefore, further consideration of a TDIU is not warranted.   

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating for his service-connected erectile dysfunction for any time during the appeal period.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated April 2008, May 2008 and November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 



ORDER

Entitlement to a compensable initial rating for the Veteran's service-connected erectile dysfunction is denied. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


